Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022, has been entered.
 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose (with respect to independent claim 1 by example only, as the other independent claims have similar limitations) the following limitations, in combination with the other limitations of the independent claims:  
while the user equipment is in the international roaming and connected to the second network: directly connecting, by the user equipment, to the home network for billing purposes using, at least in part, the home APN.

Response to Amendment
The amendment filed on January 11, 2022, has been entered, and fully considered. Claims 1-5, 7-13 are pending. The amendment is fully supported by the specification.

Response to Arguments
Applicant's arguments filed January 11, 2022, (hereinafter, “Remarks”), have been fully considered but they are directed to the newly amended portions of the claims which are addressed in the rejection below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, the subject matter disclosed in claims 1-8 is not included in the certified copies filed. For example, extracting IMPI from the SIM is not included in the foreign application, IN 201721031877. Therefore, Applicant’s correct priority date is 06 September 2018, which is the filing date of PCT/IB2018/056788. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0295544 A1 to JIANG et al. (cited in the IDS of 5 March 2020) and US 2002/0002048 A1 to Vaisanen in view of US 2007/0043947 A1 to MIZIKOVSKY et al.
Regarding Claim 1, JIANG discloses A method for availing at least one data service by a user equipment, the method being performed by the user equipment, the method comprising: 
5transmitting an attach request to a second network when the user equipment is in an international roaming (para 0037 -- initial registration attempt of SIM device, roaming), 
wherein the user equipment is configured with a subscriber identity module (SIM) having a home international mobile subscriber identity (IMSI) and a global IMSI, 10the second network belongs to a foreign location, and the attach request comprises one of the home IMSI and the global IMSI (para 0037 -- registration attempt using global IMSI, roaming country and network of SIM device); 
receiving one of a rejection message and an acceptance message from the second network (para 0037 -- registration attempt fails; para 0108 -- successful latching to network),
and the acceptance message is received when the attach request comprises the global IMSI (para 0038, 0039 -- SIM device can register using global IMSI, para 0108 -- successful latching with IMSI);
establishing a connection between the user equipment and the second 20network when the acceptance message is received (para 0108 -- successful latching with IMSI); 
(para 0037 -- initial registration attempt using home IMSI fails, subsequent registration using global IMSI, roaming country and network of SIM device; para 0038, 0039 -- SIM device can register using global IMSI);
and - while the user equipment is in the international roaming and connected to the second network: extracting at least one network parameter from the home IMSI (Fig. 1 UE 100 connected to visiting network; para 0040 -- each IMSI contains lists of MCC-MNC where IMSI will work); 
identifying at least one configuration parameter, of a home network, corresponding to the at least one network parameter, wherein the at least one configuration parameter and the at least one network parameter are preconfigured in the user equipment (para 0038 -- IMSI previously provisioned in SIM card; para 0040 -- IMSI’s corresponding MCC-MNC included);
identifying at least one configuration parameter, of the home network, corresponding to the at least one network parameter (para 0043 -- dynamic IMSI profile including APN; para 0049 -- APN for data services can be home APN; para 0053 -- when IMSI is changed, APN is changed (i.e. each IMSI has a corresponding APN)).
transmitting the at least one configuration parameter to the second network, wherein the at least one configuration parameter comprises an access point name (APN) of the home network (para 0019 -- home routing of all traffic can be via MNO’s home operator); and 
30availing the at least one data service using the at least one configuration parameter when the second network in coordination with the first network authenticates the at least one configuration parameter, wherein the second network performs the authentication by checking with the home network whether the home APN provided by the user equipment is allowed to access the at least one data service (para 0019 -- home routing of all traffic can be via MNO’s home operator; para 0049 -- APN for data services can be home APN).
Although Jiang does not specifically disclose and the home IMSI is absent in a subscriber list of the second network, these limitations are considered obvious over Vaisanen.
In particular, Vaisanen discloses and the home IMSI is absent in a subscriber list of the second network (para 0034 -- VLR database including list of authenticated subscribers; para 0037 -- if subscriber not in database, rejection sent).

Although neither Jiang nor Vaisanen disclose extracting an IP multimedia private identity (IMPI) from the SIM, wherein the IMPI contains the home IMSI, these limitations are considered obvious over Mizikovsky. 
In particular, Mizikovsky discloses extracting an IP multimedia private identity (IMPI) from the SIM, wherein the IMPI contains the home IMSI, and the home IMSI contained in the IMPI (para 0029 -- IMSI is derived from the IMPI).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jiang and Vaisanen to include deriving the IMSI from the IMPI as disclosed by Mizikovsky as such limitations are well known and commonly used by those of ordinary skill in the art. Furthermore, such limitations are commonly used in 3GPP standards (see Mizikovsky, para 0029).
Regarding Claim 9, JIANG discloses A method for availing at least one data service by a user equipment, the method being performed by the user equipment, the method comprising: 
transmitting an attach request to a second network when the user equipment is in an international roaming (para 0037 -- initial registration attempt of SIM device, roaming), 
wherein the user equipment is configured with a subscriber identity module (SIM) having a home international mobile subscriber identity (IMSI) and a global IMSI, the second network belongs to a foreign location, and the attach request comprises one of the home IMSI and the global IMSI (para 0037 -- registration attempt using global IMSI, roaming country and network of SIM device); 
receiving one of a rejection message and an acceptance message from the second network (para 0037 -- registration attempt fails; para 0108 -- successful latching to network),
and the acceptance message is received when the attach request comprises the global IMSI (para 0038, 0039 -- SIM device can register using global IMSI, para 0108 -- successful latching with IMSI); 
establishing a connection between the user equipment and the second network when the acceptance message is received (para 0108 -- successful latching with IMSI); 
(para 0037 -- initial registration attempt using home IMSI fails, subsequent registration using global IMSI, roaming country and network of SIM device; para 0038, 0039 -- SIM device can register using global IMSI);
 - while the user equipment is in the international roaming and connected to the second network: -extracting at least one network parameter from the home IMSI (Fig. 1 UE 100 connected to visiting network; para 0040 -- each IMSI contains lists of MCC-MNC where IMSI will work); 
- identifying at least one configuration parameter, of the home network, corresponding to the at least one network parameter (para 0053 -- when IMSI is changed, APN is changed (i.e. each IMSI has a corresponding APN)), 
wherein the at least one configuration parameter and the at least one network parameter are preconfigured in the user equipment (para 0038 -- IMSI previously provisioned in SIM card; para 0040 -- IMSI’s corresponding MCC-MNC included);
extracting at least one network parameter from the home IMSI (para 0040 -- each IMSI contains lists of MCC-MNC where IMSI will work);
transmitting the at least one configuration parameter to the second networks wherein the at least one configuration parameter comprises an access point name (APN) of the home network (para 0019 -- home routing of all traffic can be via MNO’s home operator; para 0049 -- APN for data services can be home APN); and -
availing the at least one data service using the at least one configuration parameter when the second network in coordination with a first the home network authenticates the at least one configuration parameter, wherein the second network performs the authentication by checking with the home network whether the home APN provided by the user equipment is allowed to access the at least one data service (para 0043 -- dynamic IMSI profile including APN; para 0049 -- APN for data services can be home APN; para 0053 -- when IMSI is changed, APN is changed (i.e. each IMSI has a corresponding APN))..
Although Jiang does not specifically disclose and the home IMSI is absent in a subscriber list of the second network, these limitations are considered obvious over Vaisanen.
(para 0034 -- VLR database including list of authenticated subscribers; para 0037 -- if subscriber not in database, rejection sent).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jiang to include rejecting subscribers not in a subscriber list, as these limitations are notoriously well known in the art and one of a limited number of ways to authenticate subscribers in a wireless network.
Although neither Jiang nor Vaisanen disclose the home IMSI contained in an IP multimedia private identity (IMPI), wherein the IMPI contains the home IMSI, these limitations are considered obvious over Mizikovsky. 
In particular, Mizikovsky discloses extracting an IP multimedia private identity (IMPI) from the SIM, wherein the IMPI contains the home IMSI, and the home IMSI contained in the IMPI (para 0029 -- IMSI is derived from the IMPI).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Jiang and Vaisanen to include deriving the IMSI from the IMPI as disclosed by Mizikovsky as such limitations are well known and commonly used by those of ordinary skill in the art. Furthermore, such limitations are commonly used in 3GPP standards (see Mizikovsky, para 0029).
Although Jiang, Vaisanen, and Mizikovsky do not disclose transmitting the at least one configuration parameter to the second network; and - availing the at least one data service using the at least one configuration parameter when the second network in coordination with a first network authenticates the at least one configuration parameter, these limitations are considered obvious over Berg.
Regarding Claims 2 and 10, Jiang, Vaisanen, Mizikovsky, and Berg disclose the method as claimed in claim 1. Jiang further discloses further comprising switching the home IMSI with the global IMSI, and transmitting the global IMSI in the attach request when the rejection message is received from the second network (para 0041; para 0108 -- tries different IMSIs until one successfully attaches).  
Regarding Claims 3 and 11, Jiang, Vaisanen, Mizikovsky, and Berg disclose the method as claimed in claim 1. Jiang further discloses wherein the at least one data service includes at least 5one of a multimedia service, a (para 0057, 0085 -- 3G/4G).  
Regarding Claims 4 and 12, Jiang, Vaisanen, Mizikovsky, and Berg disclose the method as claimed in claim 1. Jiang further discloses wherein the subscriber list comprises at least one IMSI corresponding to the foreign location (para 0157). Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify Jiang, Vaisanen, Mizikovsky, and Berg to include the subscriber list comprising at least one IMSI corresponding to the foreign location, because global roaming IMSI by definition are IMSIs that are allowed on multiple networks and therefore would have been obvious to include in a list of authenticated subscribers.
Regarding Claims 5 and 13, Jiang, Vaisanen, Mizikovsky, and Berg disclose the method as claimed in claim 1. Jiang further discloses wherein the at least one network parameter 10comprises at least one of a mobile country code (MCC) and a mobile network code (MNC) (para 0040 -- each IMSI contains lists of MCC-MNC where IMSI will work).  
Regarding Claim 7, Claim 7 is rejected for the same reasons as claim 1, because it includes similar limitations. Jiang further discloses the user equipment 15comprising: - a transceiver configured to perform the method, wherein the user equipment is configured with a subscriber identity module 20(SIM) (Fig. 1 -- 102 subscriber’s SIM device); - a processing unit [204] and the transceiver (Fig. 1 - 102 and para 0026).
Regarding Claim 8, 15Jiang, Vaisanen, Mizikovsky, and Berg disclose the user equipment as claimed in claim 7. Jiang further discloses wherein the processing unit is further configured to switch the home IMSI to the global IMSI, and transmit the global IMSI in the attach request when the rejection message is received from the second network (para 0041; para 0108 -- tries different IMSIs until one successfully attaches).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643